                  Case: 5:19-cv-02921-SL Doc #: 88 Filed: 07/10/20 1 of 2. PageID #: 895

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Northern District of Ohio

 *2/'&5(67//&D&DOLIRUQLD/LPLWHG/LDELOLW\                 )
 &RPSDQ\                                                          )       Civil Action No.   5:19-cv-02921-SL
                                   Plaintiff(s)                    )
                                                                   )
                          v.                                       )
PROJECT LIGHT, LLC, an Ohio Limited Liability                      )
CompanyPROSPETTO LIGHT, LLC, an Ohio Limited                     )
Liability Company; PROSPETTO LIGHTING, LLC, an
                                                                   )
Ohio Limited Liability Company; SAM AVNY; an
                                                                   )
individual; MARTHA AVNY, an individual;
DQG'2(6WKURXJKLQFOXVLYH                                  )
                                                                   )
                           Defendant(s)                            )

                                                  (Alias) SUMMONS ON FIRST AMENDED
                                                     COMPLAINT IN A CIVIL ACTION

 To: (Defendant’s name and address)

 □ PROSPETTO LIGHT, LLC, an Ohio Limited Liability Company, 2267 Orchard Way, Beachwood, OH 44122

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

          .\ULDFRV67VLUFRX 6%1
          .RQUDG/7URSH 6%1
          [Admitted Pro Hac Vice]
          7VLUFRX,QWHOOHFWXDO3URSHUW\/DZ
          6)ORZHU6WUHHWWK)ORRU
          /RV$QJHOHV&DOLIRUQLD
          3KRQH1XPEHU  )D[1XPEHU  
          (PDLON\UL#WVLUFRXODZFRPNWURSH#WVLUFRXODZFRP
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               SANDY OPACHICH, CLERK OF THE COURT


                                                                              /s/Karla Orozco
Date:        7/10/2020
                                                                                         Signature of Clerk or Deputy Clerk
                    Case: 5:19-cv-02921-SL Doc #: 88 Filed: 07/10/20 2 of 2. PageID #: 896

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-02921-SL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                          ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
